EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS PER SHARE OF 26 CENTS FOR THE SECOND QUARTER OF 2008 Net Interest Margin Up 35 Basis Points to 2.67% on Lower Deposit Costs; Largest Quarterly Loan Origination Volume Since June 2004 Brooklyn, NY – July 23, 2008 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank" or "Dime"), today reported net income of $8.4 million, or 26 cents per diluted share, for the quarter ended June 30, 2008, compared to $6.0 million, or 18 cents per diluted share, for the quarter ended March 31, 2008 and $5.6 million, or 17 cents per diluted share, for the quarter ended June 30, During the quarter ended June 30, 2008, the Company recorded a non-recurring adjustment to income tax expense, which added $590,000 to net income during the period.
